WHITE, P. J.
I concur. I find no similarity between the factual situation presented in the cases of People v. Simon, 66 Cal.App.2d 860 [153 P.2d 420] and People v. King, 111 Cal.App.2d 201 [244 P.2d 20], and the case at bar. In view of the papers, notes and documents found on the appellant, his failure to offer any defense whatsoever or to take the witness stand to explain or deny under oath the web of evidence woven about him was itself a potent fact for consideration by the trial judge and affords ample support for the judgment rendered, holding that defendant aided and abetted or advised and encouraged his wife in the commission of the offense charged.